DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 5/7/2021 and 7/8/2022. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do include the following reference numerals not mentioned in the description: 318 in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 are objected to for the following informality: claim 17 is dependent upon claim 17. Since claim 17 is not written in independent form, Examiner’s best guess is that the claim should be dependent on claim 16 and that the current dependency contains a typographical error. For the purposes of examination, Examiner will assume that claim 17 depends upon claim 16. Appropriate clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-10 and 20 are directed towards a process, and claims 11-19 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “obtaining first data identifying vegetation growth proximate to utility lines in a geographical region,” “identifying, from the first data, a set of trees, from among a population of trees within the geographical region, as being likely to interfere with a respective utility line near the tree,” “selecting, based on the impact score of each tree in the set trees, individual trees to be trimmed,” and “generating, for each of the individual trees to be trimmed, trimming data that includes the location of the tree on a graphical map.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Claims 11 and 20 both recite similar claim elements and likewise are found to recite an abstract idea consistent with the above analysis. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim recites the further additional elements: “A computer-implemented vegetation management method executed by a computing system and comprising,” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display).  Additionally, independent claims 11 and 20 further recite the following additional elements: “A computer-implemented vegetation management method executed by a computing system and comprising:” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display); “A computer-implemented vegetation management method executed by a computing system and comprising,” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0047]-[0058]). Additionally, the claim recites the further additional elements: “A computer-implemented vegetation management method executed by a computing system and comprising,” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display).  Additionally, independent claims 11 and 20 further recite the following additional elements: “A computer-implemented vegetation management method executed by a computing system and comprising:” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display); “A computer-implemented vegetation management method executed by a computing system and comprising,” (computer processor and memory with computer instructions and computer executable software instructions); “sending, to one or more computing devices, the trimming data for display on the one or more computing devices,” (sending and receiving data over a network and displaying information on a computer display). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-10 and 12-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 and 12-19 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Claims 7 and 17 recites the linking of images to portions of an annotated map (display of information utilizing computer display) Additionally, claims 2-6, 8-10, 12-16, 18, and 19 do not recite any further additional elements.
Regarding claims 11-19, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0048]-[0058]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2021/0118117 to Albrecht et al. (hereafter referred to as Albrecht) in view of U.S. Patent Application Publication Number 2019/0228362 to Anagnostou et al. (hereafter referred to as Anagnostou).
As per claim 1, Albrecht teaches: 
a computer-implemented vegetation management method executed by a computing system and comprising: (Paragraph Number [0045] teaches the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention).
obtaining first data identifying vegetation growth proximate to utility lines in a geographical region (Paragraph Number [0035] teaches the trained model can will identify characteristics like wind, snow precipitation, tree height, tree age and tree species type, combined with distance to assets to identify similar regions.(Examiner notes that the assets in this case are utility lines) Paragraph Number [0039] teaches block 302 accepts a set of training data as input. For example, the training data can include such information as satellite imagery, LIDAR imagery, ground conditions (such as ground surface normal direction), tree ages and conditions, terrain surface attributes, and intervening weather information. For example, the tree age, tree type, tree location, tree health, and tree canopy characteristics can represent labels for the training data and can include such features as indications that a given tree is upright, the presence of a fallen branch, or the presence of a fallen trunk, trunk width, asymmetries of a tree's crown with respect to its trunk, and trunk direction. Additional training data can be created around topography, land use, density of buildings, soil type, and weather patterns (See also Paragraph Number [0034])).
identifying, from the first data, a set of trees, from among a population of trees within the geographical region, as being likely to interfere with a respective utility line near the tree (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line. Paragraph Number [0074] teaches block 502 similarly uses the different models to identify vegetation within a new image. This information can be combined with a variety of other types of data, in particular weather data, to identify regions of the new image that are likely to change. Paragraph Number [0075] teaches the LIDAR information can be represented as the set of N irregular data points (Examiner notes that these sections teach groups (sets) of vegetation (trees) that are being analyzed as possibly interfering with assets (utility lines). Examiner additionally notes that a single tree from among a larger group of trees could constitute a set)).
selecting, based on the impact score of each tree in the set trees, individual trees to be trimmed (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. In some embodiments, this can include comparing the risk scores to a threshold value, such that regions having risk scores above a threshold value are identified as being high-risk regions. The risk score can be learned locally from training data and then generalized by the model across the whole area of interest. Block 308 then performs a corrective action based on the determinations of block 306. For example, block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide).
generating, for each of the individual trees to be trimmed, trimming data that includes the location of the tree on a graphical map (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. Block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide. Paragraph Number [0039] teaches the tree age, tree type, tree location, tree health, and tree canopy characteristics can represent labels for the training data and can include such features as indications that a given tree is upright, the presence of a fallen branch, or the presence of a fallen trunk, trunk width, asymmetries of a tree's crown with respect to its trunk, and trunk direction. Additional training data can be created around topography, land use, density of buildings, soil type, and weather patterns (See also Paragraph Number [0034])).
sending, to one or more computing devices, the trimming data for display on the one or more computing devices (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. Block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide (See also Paragraph Number [0071])).
Albrecht teaches identifying sets of trees that are likely to interfere with power lines during severe weather but does not explicitly teach an impact score that determines the severity of a power outage (i.e. number of affected customers) which is taught by the following citations from Anagnostou:
determining, for each tree in the set of trees, an impact score that indicates a severity of a power outage that would be caused by interference of the tree with a power line (Paragraph Number [0003] teaches models provided herein applies to storms of most weather types (e.g., thunderstorms, blizzards, freezing rain, tropical storms) and magnitudes (low severity to high severity) (severity score). Paragraph Number [0074] teaches although many outage models have focused solely on hurricanes, the use of high-resolution numerical weather simulations for storms of varying type (e.g., hurricanes, blizzards, thunderstorms) and severity (from 20 outages to >15,000 outages) (Examiner notes that the number of outages directly correlates to a severity score as the higher the number of outages the more severe a power outage is) are employed herein. Paragraph Number [0107] teaches outage predictions are aimed to inform emergency preparedness about the 1) total number of storm outages upon which a utility can decide on the number of crews needed to repair damages and 2) the spatial distribution of those outages so that they know where to place crews before a storm. To evaluate the model's predictive accuracy relative to these utility-specific needs, the magnitude (count of outages) (Examiner notes that this magnitude additionally constitutes an impact score dependent upon the number of power outages) was decoupled from the spatial (distribution of outages) evaluations of each model. (See also Paragraph Numbers [0115], [0118], and [0122]-[0124])).
Both Albrecht and Anagnostou are directed to power line risk detection from nearby foliage. Albrecht discloses identifying sets of trees that are likely to interfere with power lines during severe weather. Anagnostou improves upon Albrecht by disclosing an impact score that determines the severity of a power outage (i.e. number of affected customers). One of ordinary skill in the art would be motivated to further include an impact score that determines the severity of a power outage (i.e. number of affected customers), to efficiently identify the highest risk power lines so that they can proactively be cleared prior to a storm rather than repaired after a storm.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method of identifying sets of trees that are likely to interfere with power lines during severe weather in Albrecht to further utilize an impact score that determines the severity of a power outage (i.e. number of affected customers) as disclosed in Anagnostou, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Albrecht teaches:
A system comprising: at least one processor; and a data store coupled to the at least one processor having instructions stored thereon which, when executed by the at least one processor, causes the at least one processor to perform operations comprising (Paragraph Number [0045] teaches the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. Paragraph Number [0050] teaches these computer readable program instructions may be provided to a processor of a computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus).
The remainder of the claim limitations are substantially similar to that found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 20, Albrecht teaches:
A computer-implemented vegetation management method executed by a computing system and comprising (Paragraph Number [0045] teaches the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention).
The remainder of the claim limitations are substantially similar to that found in claims 1, 3, 4, 7, 9, and 10 and is rejected for the same reasons put forth in regard to those claims.
As per claims 2 and 12, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
In addition, Albrecht teaches:
wherein identifying the set of trees comprises, for each tree in the population of trees: determining, based on one or more factors, whether the individual tree has the potential to interfere with a utility line (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. In some embodiments, this can include comparing the risk scores to a threshold value, such that regions having risk scores above a threshold value are identified as being high-risk regions. The risk score can be learned locally from training data and then generalized by the model across the whole area of interest. Block 308 then performs a corrective action based on the determinations of block 306. For example, block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide).
wherein the one or more factors include one or more of: a proximity of the tree to the nearby utility line, a geometry between the tree and the utility line, a species of the tree, local environmental data, seasonal changes, and a vegetation growth model (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line).
responsive to determining that the individual tree does have the potential to interfere with a utility line, adding the individual tree to the set of trees (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line. Paragraph Number [0074] teaches block 502 similarly uses the different models to identify vegetation within a new image. This information can be combined with a variety of other types of data, in particular weather data, to identify regions of the new image that are likely to change. Paragraph Number [0075] teaches the LIDAR information can be represented as the set of N irregular data points (Examiner notes that these sections teach groups (sets) of vegetation (trees) that are being analyzed as possibly interfering with assets (utility lines). Examiner additionally notes that a single tree from among a larger group of trees could constitute a set)).
As per claims 3 and 13, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
In addition, Albrecht teaches:
wherein identifying the set of trees comprises identifying individual trees, within the population of trees, that are within a threshold distance of a respective utility line by performing an image analysis of images of the individual trees (Paragraph Number [0019] teaches to identify regions of vegetation that are likely to cause damage, an artificial neural network (ANN) is trained on images that change over time (indicating, for example, the collapse of a tree) and is then used to identify regions that are likely to incur future damage. In the training process, information from the whole three dimensional distribution of Lidar data is considered to identify individual trees, or parts of trees (branches, top, trunk, etc.), that could potentially create damage. Such features may be identified in the LIDAR data as having reduced number of return points (indicating branches that are sick or damaged) or excessive return points that are not symmetrically distributed around the tree body (like an overgrown tree branch) or detect just the body of tree without leaves, indicating a dead tree. Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line (Examiner notes that the touching of the powerline constitutes a threshold distance and is directly expressed in the risk index with a score between 0 and 100)).
As per claims 4 and 14, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
In addition, Albrecht teaches:
wherein identifying the set of trees comprises identifying individual trees, within the population of trees, that form a potentially hazardous geometries between the individual tree and a respective utility line by performing an image analysis of images of the individual trees (Paragraph Number [0019] teaches to identify regions of vegetation that are likely to cause damage, an artificial neural network (ANN) is trained on images that change over time (indicating, for example, the collapse of a tree) and is then used to identify regions that are likely to incur future damage. In the training process, information from the whole three dimensional distribution of Lidar data is considered to identify individual trees, or parts of trees (branches, top, trunk, etc.), that could potentially create damage. Such features may be identified in the LIDAR data as having reduced number of return points (indicating branches that are sick or damaged) or excessive return points that are not symmetrically distributed around the tree body (like an overgrown tree branch) or detect just the body of tree without leaves, indicating a dead tree. Paragraph Number [0039] teaches block 302 accepts a set of training data as input. For example, the training data can include such information as satellite imagery, LIDAR imagery, ground conditions (such as ground surface normal direction), tree ages and conditions, terrain surface attributes, and intervening weather information).
As per claims 5 and 15, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
Albrecht teaches identifying sets of trees that are likely to interfere with power lines during severe weather but does not explicitly teach an impact score that determines the severity of a power outage (i.e. number of affected customers) which is taught by the following citations from Anagnostou:
wherein determining the impact score comprises identifying, for each tree in the set of trees, a number and type of loads supplied by utility lines near the respective tree and determining the impact score for the tree based on the identified number and type of loads (Paragraph Number [0003] teaches models provided herein applies to storms of most weather types (e.g., thunderstorms, blizzards, freezing rain, tropical storms) and magnitudes (low severity to high severity) (severity score). Paragraph Number [0074] teaches although many outage models have focused solely on hurricanes, the use of high-resolution numerical weather simulations for storms of varying type (e.g., hurricanes, blizzards, thunderstorms) and severity (from 20 outages to >15,000 outages) (Examiner notes that the number of outages directly correlates to a severity score as the higher the number of outages the more severe a power outage is) are employed herein. Paragraph Number [0107] teaches outage predictions are aimed to inform emergency preparedness about the 1) total number of storm outages upon which a utility can decide on the number of crews needed to repair damages and 2) the spatial distribution of those outages so that they know where to place crews before a storm. To evaluate the model's predictive accuracy relative to these utility-specific needs, the magnitude (count of outages) (Examiner notes that this magnitude additionally constitutes an impact score dependent upon the number of power outages) was decoupled from the spatial (distribution of outages) evaluations of each model. (See also Paragraph Numbers [0115], [0118], and [0122]-[0124])).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 6 and 16, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
In addition, Albrecht teaches:
indicating locations of each tree to be trimmed (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. In some embodiments, this can include comparing the risk scores to a threshold value, such that regions having risk scores above a threshold value are identified as being high-risk regions. The risk score can be learned locally from training data and then generalized by the model across the whole area of interest. Block 308 then performs a corrective action based on the determinations of block 306. For example, block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide).
Albrecht teaches identifying sets of trees that are likely to interfere with power lines during severe weather but does not explicitly teach an impact score that determines the severity of hf a power outage (i.e. number of affected customers) which is taught by the following citations from Anagnostou:
wherein the trimming data comprises a geographic map overlaid with annotations (Paragraph Number [0011] teaches data displayed can include static snapshots of maps of predicted outages at regular time intervals. In other embodiments, the system may display a map that overlays one or more of the following types of data or graphical information: weather radar information, satellite information, weather related or geographical related measurement data, forecast maps, geographical network schematics, a graphical representation of events and their location, and a graphical representation of operation parameters at various locations on the electric distribution network. Paragraph Number [0091] teaches the overhead lines were first overlaid with the land cover data. Given that the resolution of the land cover data was 30 m, a point was placed uniformly every 30 m on the overhead lines shape-file and spatially joined to the land cover data. The counts of points per land cover category were aggregated for every 2 km grid cell, and the total counts of points per category were then divided by the total number of points in the grid cell to calculate the percentage of land cover category that surrounded the power lines in each grid cell).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7 and 17, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 6, and 11 and 16 respectively.
In addition, Albrecht teaches:
wherein the annotations include links to images of respective trees to be trimmed (Paragraph Number [0019] teaches to identify regions of vegetation that are likely to cause damage, an artificial neural network (ANN) is trained on images that change over time (indicating, for example, the collapse of a tree) and is then used to identify regions that are likely to incur future damage. In the training process, information from the whole three dimensional distribution of Lidar data is considered to identify individual trees, or parts of trees (branches, top, trunk, etc.), that could potentially create damage. Such features may be identified in the LIDAR data as having reduced number of return points (indicating branches that are sick or damaged) or excessive return points that are not symmetrically distributed around the tree body (like an overgrown tree branch) or detect just the body of tree without leaves, indicating a dead tree. Paragraph Number [0072] teaches the model is adjusted from small bushes, as well as large trees, to extract the imagery that is the used in the model to assess the risk. (i.e. creating a link between the images of respective trees and the annotations) Paragraph Number [0074] teaches block 502 similarly uses the different models to identify vegetation within a new image. This information can be combined with a variety of other types of data, in particular weather data, to identify regions of the new image that are likely to change).
As per claims 8 and 18, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 11 respectively.
In addition, Albrecht teaches:
further comprising receiving an indication of a severe weather event, wherein selecting the individual trees to be trimmed is performed in response to receiving the indication of the severe weather event.  (Paragraph Number [0003] teaches managing vegetation includes training a machine learning model based on an image of a training data region before a weather event, an image of the training data region after the weather event, and information regarding the weather event. (receiving an indication of a severe weather event). Paragraph Number [0018] teaches a map that identifies high risk vegetation that is likely to create problems under severe weather conditions or vegetation growth conditions and generates recommendations to prevent damage by removing the vegetation in question. Paragraph Number [0019] teaches to identify regions of vegetation that are likely to cause damage, an artificial neural network (ANN) is trained on images that change over time (indicating, for example, the collapse of a tree) and is then used to identify regions that are likely to incur future damage. Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. In some embodiments, this can include comparing the risk scores to a threshold value, such that regions having risk scores above a threshold value are identified as being high-risk regions. The risk score can be learned locally from training data and then generalized by the model across the whole area of interest. Block 308 then performs a corrective action based on the determinations of block 306. For example, block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide). 
As per claim 9, the combination of Albrecht and Anagnostou teaches each of the limitations of claim 1.
In addition, Albrecht teaches:
wherein identifying the set of trees from among the population of trees comprises:  for each tree in the set of trees: obtaining, from the first data, tree characteristic data including a location of the tree, an image of the tree, and a first proximity of the tree to its respective utility line at a first time (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line (Examiner notes that the touching of the powerline constitutes a threshold distance and is directly expressed in the risk index with a score between 0 and 100). (See also Paragraph Numbers [0019] and [0039])).
determining, based on the tree characteristic data and a tree growth model, a second proximity of the tree to its respective utility line at a second time (Paragraph Number [0018] teaches machine learning techniques to identify changes in vegetation over time using, e.g., satellite imagery, and combine that information with terrain and weather information to identify areas where vegetation growth is likely to cause damage. The present embodiments use range-finding technologies, such as light detection and ranging (LIDAR), to build a map of terrain and to distinguish different kinds of features, such as trees and manmade structures. The present embodiments then act to create a map that identifies high risk vegetation that is likely to create problems under severe weather conditions or vegetation growth conditions and generates recommendations to prevent damage by removing the vegetation in question).
determining an interference risk score based on the second proximity of the tree to its respective utility line (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line (Examiner notes that the touching of the powerline constitutes a threshold distance and is directly expressed in the risk index with a score between 0 and 100). (See also Paragraph Numbers [0019] and [0039])).
adding trees to the set of trees based on a respective interference risk scores of the tree (Paragraph Number [0038] teaches block 306 identifies vegetation risk areas. In some embodiments, this can include comparing the risk scores to a threshold value, such that regions having risk scores above a threshold value are identified as being high-risk regions. The risk score can be learned locally from training data and then generalized by the model across the whole area of interest. Block 308 then performs a corrective action based on the determinations of block 306. For example, block 308 can send a team of workers to the identified region(s) to cut back vegetation that will pose a risk to material and personnel. In other embodiments, block 308 can trigger automatic verification using, e.g., aerial drones or other automated units to physically visit and observe high-risk regions and, in some embodiments, to automatically perform vegetation maintenance actions such as trimming growth or deploying herbicide).
As per claim 10, the combination of Albrecht and Anagnostou teaches each of the limitations of claims 1 and 9.
In addition, Albrecht teaches:
wherein determining the interference risk score based on the second proximity of the tree to its respective utility line comprises: identifying a possible contact mechanism between the tree and its respective utility line and weather data associated with the location of the tree (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line (Examiner notes that the touching of the powerline constitutes a threshold distance and is directly expressed in the risk index with a score between 0 and 100). (See also Paragraph Numbers [0019] and [0039])).
determining the interference risk score based on an analysis of a) the second proximity of the tree to its respective utility line, b) the possible contact mechanism, and c) the weather data (Paragraph Number [0034] teaches the risk score can account for potential kinds of damage. For example, one risk index is the likelihood that a tree makes contact with, or falls on, a power line, road or dwelling. The present embodiments can estimate the height and canopy size of a tree and calculate, based on the tree's characteristics, if it might bend or tilt and make contact with the power line. The likelihood of touching a power line would then be a risk index, where no likelihood of touching corresponds to a zero risk index and a tree trunk falling on the line has a 100% risk index, with branches touching the power line would have a risk index between 0% and 100% based on the amount of overlap between the tree canopy and the power line).
As per claim 19, the claim limitations recited are substantially similar to the claim limitations found in claims 9 and 10 and are rejected for the same reasons put forth in regard to claims 9 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624           

/SHELBY A TURNER/Primary Examiner, Art Unit 3624